                         Case: 1:21-op-45038-DAP Doc #: 1-2 Filed: 03/05/21 1 of 2. PageID #: 75

A O 4 4 0 ( R e v. 0 6/ 1 2) S u m m o ns i n a Ci vil A cti o n


                                                      U       NI T E D        ST       ATES             D    I S T RI C T C O U R T
                                                                                                   f or t h e

                                                                         _ _ _ _ _Northern
                                                                                  N _ort           District
                                                                                                   Districtctof of
                                                                                      _ _h_er_ n Distri         of_ _Ohio
                                                                                                                     O_hi_ _o _ _ _ _ _


TTEAMSTERS
   E A M S T E R S LLOCAL
                        O C A L 4404
                                   0 4 HHEALTH
                                           E A L T H SSERVICES
                                                           E R VI C E S AANDN D                         )
 IINSURANCE
    N S U R A N C E PPLAN,
                       L A N, IIndividually
                                 n di vi d u all y aand
                                                     n d oonn BBehalf
                                                                 e h alf of
                                                                         of All
                                                                            All                         )
                    Ot  h er s Si
                    Others         mil arl y Sit
                               Similarly           u at e d
                                               Situated                                                 )
                                                                                                        )
                                         Pl ai ntiff(s)                                                 )
                                                                                                        )
                                               v.                                                                  Ci vil A cti o n N o. 1: 2 1- o p- 4 5 0 3 8
                                                                                                                                         1:21-op-45038
                                                                                                        )
                    MMCKINSEY
                      C KI N S E Y && CCOMPANY,
                                        O M P A N Y, IINC.
                                                        N C.                                            )
                                                                                                        )
                                                                                                        )
                                                                                                        )
                                       D ef e n d a nt(s)                                               )

                                                                         S U M M O N S I N A CI VI L A C TI O N

T o: ( D ef e n d a nt’s n a m e a n d a d dr ess) MMcKinsey
                                                     c Ki n s e y &
                                                                  & Company,
                                                                    C o m p a n y, Inc.
                                                                                   I n c.
                                                            7711
                                                              1 1 TThird
                                                                    hir d AAvenue
                                                                            venue
                                                            NNew
                                                              e w YYork,
                                                                     or k, NNY
                                                                             Y 110017
                                                                                 0017




              A l a ws uit h as b e e n fil e d a g ai nst y o u.

            Wit hi n 2 1 d a ys aft er s er vi c e of t his s u m m o ns o n y o u ( n ot c o u nti n g t h e d a y y o u r e c ei v e d it) — or 6 0 d a ys if y o u
ar e t h e U nit e d St at es or a U nit e d St at es a g e n c y, or a n offi c er or e m pl o y e e of t h e U nit e d St at es d es cri b e d i n F e d. R. Ci v.
P. 1 2 ( a)( 2) or ( 3) — y o u m ust s er v e o n t h e pl ai ntiff a n a ns w er t o t h e att a c h e d c o m pl ai nt or a m oti o n u n d er R ul e 1 2 of
t h e F e d er al R ul es of Ci vil Pr o c e d ur e. T h e a ns w er or m otio n m ust b e s er v e d o n t h e pl ai ntiff or pl ai ntiff’s att or n e y,
w h os e n a m e a n d a d dr ess ar e:      JJames
                                                a m e s R.
                                                        R. DDugan,
                                                             u g a n, II
                                                                      II
                                                            TThe
                                                              h e DDugan
                                                                    u g a n LLaw
                                                                               a w Fir   m, AAPLC
                                                                                     Firm,    PL C
                                                            3365
                                                              6 5 CCanal
                                                                    a n al Str  e et, SSuite
                                                                            Street,     uit e 11000
                                                                                                000
                                                            NNew
                                                              e w Orl  e a n s, LLA
                                                                   Orleans,         A 770130
                                                                                        0130



           If y o u f ail t o r es p o n d, j u d g m e nt b y d ef a ult will b e e nt er e d a g ai nst y o u f or t h e r eli ef d e m a n d e d i n t h e c o m pl ai nt.
Y o u als o m ust fil e y o ur a ns w er or m oti o n wit h t h e c o urt.



                                                                                                                        S A N D Y O P A CI C H, C L E R K O F C O U R T


D at e:
                                                                                                                                          Si g n at ur e of Cl er k or D e p ut y Cl er k
                           Case: 1:21-op-45038-DAP Doc #: 1-2 Filed: 03/05/21 2 of 2. PageID #: 76

A O 4 4 0 ( R e v. 0 6/ 1 2) S u m m o ns i n a Ci vil A cti o n ( P a g e 2)

 Ci vil A cti o n N o. 1: 2 1- o p- 4 5 0 3 8
                       1:21-op-45038

                                                                             P R O O F O F S E R VI C E
                               ( T his s e cti o n s h o ul d n ot b e fil e d wit h t h e c o urt u nl ess r e q uir e d b y F e d. R. Ci v. P. 4 (l))

                T his s u m m o ns f or ( n a m e of i n di vi d u al a n d titl e, if a n y)
 w as r e c ei v e d b y m e o n ( d at e)                                                              .

               ✔’      I p ers o n all y s er v e d t h e s u m m o ns o n t h e i n di vi d u al at ( pl a c e)
                                                                                                                      o n ( d at e)                                   ; or

               ✔’      I l eft t h e s u m m o ns at t h e i n di vi d u al’s r esi d e n c e or us u al pl a c e of a b o d e wit h ( n a m e)
                                                                                                 , a p ers o n of s uit a bl e a g e a n d dis cr eti o n w h o r esi d es t h er e,
                o n ( d at e)                                             , a n d m ail e d a c o p y t o t h e i n di vi d u al’s l ast k n o w n a d dr ess; or

                ✔’     I s er v e d t h e s u m m o ns o n ( n a m e of i n di vi d u al)                                                                                          , w h o is
                     d esi g n at e d b y l a w t o a c c e pt s er vi c e of pr o c ess o n b e h alf of ( n a m e of or g a niz ati o n)
                                                                                                                      o n ( d at e)                                   ; or

               ✔’      I r et ur n e d t h e s u m m o ns u n e x e c ut e d b e c a us e                                                                                              ; or

               ✔’      Ot h er (s p e cif y):
                                                                                                                                                                                                  .


                M y f e es ar e $                                       f or tr a v el a n d $                            f or s er vi c es, f or a t ot al of $              0. 0 0
                                                                                                                                                                              0.00            .


                I d e cl ar e u n d er p e n alt y of p erj ur y t h at t his i nf or m ati o n is tr u e.


 D at e:
                                                                                                                                      S er v er’s si g n at ur e



                                                                                                                                  Pri nt e d n a m e a n d titl e




                                                                                                                                       S er v er’s a d dr ess

 A d diti o n al i nf or m ati o n r e g ar di n g att e m pt e d s er vi c e, et c:




                Pri nt
                Print                                    SSave
                                                           a v e AAs...
                                                                   s...                                                                                                 RReset
                                                                                                                                                                          e s et
